I dissent.
While Wilson was in the employ of the Standard Coal Company he was injured January 14, 1925, and taken to a hospital and discharged therefrom February 2, 1925. Compensation was paid him by the company at the rate of $16 per week till October 1, 1925, amounting to $592, and his hospital expenses amounting to $160. On October 22nd he filed an application with the Industrial Commission for an adjustment of his claim for compensation, in which he averred that he was injured January 12, 1925, and sustained a fracture of the skull and injuries to his chest, and that he was totally and permanently disabled, and that he was paid compensation only to and including October 1, 1925. Before a hearing was had on such petition, he, on October 28, filed another and further petition before the commission, in which he averred that he desired to make application for compensation from the special fund established under our Workmen's Compensation Act which (Laws Utah 1921, § 3140, subd. 6) provides that —
"If any employee who has previously incurred permanent partial disability incurs a subsequent permanent partial disability such that *Page 94 
the compensation payable for the disability resulting from the combined injuries is greater than the compensation which except for the pre-existing disability would have been payable for the latter injury, the employee shall receive compensation on the basis of the combined injuries, but the liability of the employer shall be for the latter injury only and the remainder shall be paid out of the special fund" otherwise provided for in the act.
In that petition he averred that he, in May, 1900, while in the employ of the Utah Fuel Company, was injured in what is known as the Scofield coal mine disaster in which, through an explosion, he was thrown 820 feet from the mine and sustained a fracture of the skull, and that "a hole was torn" in his side, and was rendered unconscious for a long time and his life dispaired of, and when he regained consciousness he had no recollection of the accident; that he was in a hospital for about three months and that such injuries so received were of such nature as to render him unable to do hard work; that in 1909, while he was in business for himself at Clear Creek, he was accidentally shot through the hip, shattering the bone and causing the leg to be considerably shorter than the other; that in 1911, when again in the employ of the Utah Fuel Company, and when riding a car in the mine, a wheel of the car came off, in which accident his ribs were broken and his leg injured; that in 1916, while employed by the United States Fuel Company, he had two fingers mashed, requiring them and a part of the hand to be amputated; that in 1920, while in the employ of the Utah Oil Refining Company, he suffered further injuries by being struck by a falling timber, knocking him down and breaking his ribs; and then, on January 12, 1925, while in the employ of the Standard Coal Company "as motorman, the motor ran away, resulting in a fracture of the left parietal portion of the skull and contusion of the chest," and was taken to a hospital and on October 1, 1925, the attending physician advised him to return to work, but that due to his physical condition he was unable to get any work that he could do. Such petition, he alleged, was sumitted to his former employers for their approval as to accuracy *Page 95 
of the statements therein contained respecting his injuries and was signed by Wilson and by his former employers, who certified that the statements in the petition concerning the injuries were correct.
A hearing was had upon these petitions. Notwithstanding the commission found that appellant had sustained prior injuries and as in his second petition alleged, it, nevertheless, found that after such injuries, and before he entered upon his employment with the Standard Coal Company, the applicant almost continuously was engaged in rather hard manual labor and was able to perform his labor in a workmanlike manner; that prior to his last injury he had not suffered from dizzy spells, but suffered from such spells thereafter; and that the applicant was totally and permanently disabled, which disability was solely attributable to the last injury, and thus ordered that the Standard Coal Company be required to pay the applicant compensation at the rate of $16 per week so long as such disability continued, and denied the petition for payment of any compensation out of the special fund.
The Standard Coal Company has presented the record for review, and, with respect thereto, contends that the finding of the commission that the applicant sustained "total permanent disability" solely by reason of the last injury is contrary to and against the evidence; that on the record it is shown without substantial dispute that the greater part of the claimed disability is attributable to his prior injuries, and that there is no substantial conflict in the evidence that such prior injuries were of a serious character, and that applicant's disability is attributable, at least in part, to such prior injuries; that on the record the amount which the Standard Coal Company has already paid, $16 a week for about nine months, or $592, and $160 hospital expenses before the proceedings were instituted, compensated the applicant for all disability sustained by him attributable to the last injury, and that on the record in no event should the Standard Coal Company be required to compensate the applicant *Page 96 
for a total disability; and if, because of his condition, the applicant is entitled to further compensation due to such prior injuries, that such additional compensation in whole or in part be paid out of the special fund.
The applicant entered the employ of the Standard Coal Company only about a month prior to the last injury. In his written application for employment he was required to answer, among other interrogatories, (1) whether he had ever been injured, and (2), if so, where, (3) to state the nature of the injury. To the first interrogatory, he answered, "Yes"; to the second, "at Scofield, Utah"; and to the third, "Legs broken and arms broken," but stated nothing about his skull being fractured in an injury, or that he at any time had sustained any injury whatever to the head. In the filed report of the injury the employment of the applicant is described merely as a "motorman" in the mine; the manner in which the injury occurred only as "motor ran away"; and the injury as "a suspected fracture of the skull and injured and bruised on chest" and that the employee was taken to the hospital. No details or other description of such matters were given. In his first application filed with the commission the applicant with respect to his injuries merely averred that he "was injured by reason of an accident in the course of his employment, and that the accident occurred at the mine" of the company, and that he "sustained a fractured skull, and that his chest and left side were also injured." No further or other details as to such matters were there stated. In the second application he, with respect to the last injury, merely averred that "on January 12, 1925, while employed by the Standard Coal Company as a motorman, the motor ran away, resulting in fracture of left parietal portion of skull and contusion of chest," and that he was brought to a hospital, where he was satisfactorily attended by Dr. Root, who advised him to return to work on October 1, 1925.
At the hearing the applicant was, but the company was not, represented by counsel. It was stipulated that the certificates *Page 97 
of the officers of the various companies respecting the previous injuries might be considered by the commission as evidence without calling such persons as witnesses. There were only two witnesses called to give testimony, the applicant and Dr. Root. The applicant testified respecting his prior injuries as alleged by him and as to a fracture of the skull and other injuries received by him at the Scofield coal mine disaster and that he as a result of such injuries was confined in a hospital for about three months. He gave no testimony as to the nature, character, or extent of his last injury, or as to the manner in which it occurred. His testimony as to that merely was:
That "they brought me out of the mine, but I didn't know nothing"; that he was unconscious and when he regained consciousness he was at the hospital; that when at the hospital and after he left it he had, and at the time of the hearing still had, dizzy spells and had no such spells prior to the last injury. A member of the commission asked him, "Do you feel as though you would be able to follow any employment?" to which he answered, "Well, I believe if I had something light I think I could"; and in response to the further question, "Do you feel you are able to go out and get a job as a full-fledged workman?" he answered: "No; not since I got this last injury. My head wouldn't let me. But, as I say, I would be willing to try." In response to other questions the applicant answered that when he went to work for the Standard Coal Company he did not suffer from his previous injuries, and on being asked whether he had "fully recovered" he answerd: "I think so; well, I wasn't what you say fully recovered, but I was always all right. I was able to go ahead and do my work."
Dr. Root attended the applicant on the last injury. He, among other things, testified:
That the applicant, prior to the last injury, "had sustained injuries to his skull, cracking, breaking the bones of his skull very much. This last injury in all probability opened the wound again — I don't know — but at any rate we didn't at first consider there was much injury to the skull at all. In fact, he didn't think his skull was hurt much at first, but as time went on it developed he was perhaps more dizzy than he had been before," and to give relief from the dizziness a decompression operation was decided upon to take the pressure off of the ear space to see if the auditory nerve might *Page 98 
be relieved somewhat thereby, but the operation did not do any good, but had no bad results, and "how much more dizziness he has now as compared before the last injury I don't know because he had a lot of ear involvement. He was totally deaf in that ear and maybe this injury brought a little more on — I don't know."
The doctor further testified:
That if the applicant had not had the former injuries he would not expect him to be in the condition that he is in now and that "it is by reason of the combined injuries that he is in the condition he is today." When asked to describe the last injury, the doctor answered: "To go back hebind everything, we simply had an X-ray picture made to insure the possibility of any new fracture, not that there were any symptoms of a new fracture nor any injury apparent about that, but the X-ray picture showed a lot of break of the bone. It showed a break right down through from top to bottom of the parietal bone on the left side. * * * I am not so dead sure whether that was the last injury or whether it was there before. At any rate he had numerous cracks in the skull with no apparent symptoms." The doctor, after stating that it was uncertain whether the condition of dizziness was due to the last injury or to the previous injury, was asked: "What is your opinion as to that?" He answered: "Really what I think about that, the man was in mighty bad shape before, and he sustained this last injury, and it `touched him off.' In fact this last injury was the last straw."
He further testified:
"Just how much injury was done at the last accident I don't know because he had sustained head fractures before. It is pretty hard to read in an X-ray picture the old from the new. The old injury weakened his head, there is no question about that. A skull will break more easily after it has sustained a fracture than it did prior to that. Whether that had much to do with it I don't know."
In addition to this is the statement of the applicant himself in his second petition that the injuries received by him at Scofield were of such nature as to render him unfit for hard work. The applicant did not, nor did any other witness, testify at the hearing that he sustained a fracture *Page 99 
of the skull in the last injury. Nor are there any conditions or circumstances as to the happening of such injury testified to whereby it may be inferred that the applicant in the last injury sustained a fracture of the skull, or any other serious injury to the head, other than his testimony that he was rendered unconscious and was taken out of the mine in such condition. Though from the fact that he was rendered unconscious it may be inferred that he received some injury to the head, yet the character or the extent of it is not made evident, other than by the testimony of Dr. Root, who, in effect, testified that the present physical condition of the applicant is not due, or at least not wholly due, to the last injury. As to that I do not find any substantial conflict in the evidence. To find that the admitted and undisputed serious prior injuries — a prior severe fracture and breaking of the bones of the skull, the amputation of two fingers and a part of the hand, the shattering of the hip bone, rendering the leg considerably shorter than the other, the breaking of his ribs on several different occasions, and injuring his side — did not constitute a permanent partial disability is to make a finding against common knowledge. And on the record to find, as did the commission, that a total permanent disability was solely attributable to the last injury, when the nature, character, or extent of it is in no particular described or characterized, even no evidence that in the last injury any bones of the skull were in fact fractured or broken, or to what extent any injury was sustained about the head, or the nature or character of any such or any other injury, and in disregard of the serious prior injuries, is to fly in the very face of the record. I think the Standard Coal Company should not be required to compensate the applicant for any disability not occasioned by the last injury. It can be required to compensate him only for such disability as was sustained by him as the result of that injury.
The commission seems to have viewed the matter that if the disability was due to and the result of all the injuries, or of a combination of them, the burden of proof was upon the company to show how much of the disability was due *Page 100 
to the last injury and how much to the prior injuries. I think the commission erred in that. In seeking compensation from the Standard Coal Company the burden of proof was upon the applicant to show whatever disability claimed by him was attributable to the last injury, for, it is such disability, and no other, for which he may seek compensation from his last employer; in other words, he cannot have compensation from the last employer for whatever disability was occasioned, or to the extent it was contributed to by his prior injuries. And if he sought compensation partly from the Standard Coal Company and because of his prior injuries partly from the special fund, the burden of proof likewise was on him to show how much of his disability was attributable to the last injury and how much to the prior injuries. It was, at least partially, if not wholly, because of such erroneous view as to burden of proof that led to the finding that a total permanent disability resulted from the last injury. That is deducible from statements made by the commission at the hearing and from a portion of the findings. Or the commission may have taken the view, as appears from other portions of the findings, that though the applicant had sustained serious prior injuries, as was indisputably shown, which to some extent disabled him, yet, since notwithstanding them he was able to do some work, it was the last injury which, added to the other injuries, totally disabled him, and therefore it regarded the Standard Coal Company liable for compensation for the total disability. Such view, as is readily seen, also is erroneous. An employee in a prior employment may in the course of it have met with an accident resulting in the loss of an eye or arm, but which injury was not a total disability and still permitted him to engage in some kind of work and labor and perhaps earn as much as he had earned before he sustained such injury; but subsequently and while working for another employer he may have sustained another injury in the course of his employment whereby he lost the other eye or arm which injury added to the other resulted in a total permanent disability. In such case it is apparent that the second or last *Page 101 
employer is not liable to compensate the employee as and for a total permanent disability, for such disability was not occasioned in such last employment. And to that effect are the authorities. State ex rel. Garwin v. District Court,129 Minn. 156, 151 N.W. 910; Weaver v. Maxwell Motor Co.,186 Mich. 588, 152 N.W. 993, L.R.A. 1916B, 1276, Ann. Cas. 1917E, 238.
In view of the record I think it is manifest that the findings of the commission that a total permanent disability resulted from the last employment and injury is not sustained by and is against the evidence, and that the order making the award or allowance based upon such finding should be vacated. The coal company, however, asks us to do more and on the record determine that it has already compensated applicant for all the disability resulting from the last injury and to direct the commission that whatever additional compensation, if any, is to be awarded the applicant, is to be paid out of the special fund, or, if it be determined that full compensation has not so been paid for the disability resulting from the last injury, that we on the record determine the amount of such additional compensation that should be paid by the coal company and what amount should be paid out of the special fund. It for some time has been the rule of this court that, in reviewing records of the commission, we, because of the particular language of the act, can only affirm or annul an order of the commission allowing or disallowing compensation, and that we may not otherwise modify an order of the commission nor otherwise direct or control it. Though we were possessed of such power, nevertheless, the record with respect to essentials involved is so fragmentary that wisdom forbids the exercise of it, and under such circumstances all that ought to be done by us is to vacate and annul the order of the commission and demand the case for rehearing and further proceedings. Such I think should be the order. *Page 102